Per Curiam.
Diaundra Jones appeals her sentence for grand theft, arguing only that the trial court considered improper factors when imposing an eight-month jail sentence. But because she has not challenged her conviction-only her sentence-and because she has already served that sentence, this appeal has become moot. See Toomer v. State , 895 So.2d 1256, 1256-57 (Fla. 1st DCA 2005) ("Where one is challenging the legality of his sentence or seeking jail credit against that sentence, and he completes the sentence during the pendency of the appeal, the appeal may be dismissed as moot."). Although Jones asserts the appeal "is not moot because a possibility exists that adverse collateral legal consequences will befall Ms. Jones," she has not articulated what those adverse collateral consequences might be, and we can conceive of none.
DISMISSED .
Wolf, Osterhaus, and Winsor, JJ., concur.